     Case 2:20-cv-01440-TLN-KJN Document 14 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHINDA NOMESIRI,                                    No. 2:20–cv–1440–TLN–KJN PS

12                         Plaintiff,                     ORDER TO SHOW CAUSE

13            v.
14    U.S. DEPT. OF EDUCATION,
15                         Defendant.
16
17          On January 15, 2021, the court entered a scheduling order, as stipulated by the parties,

18   with deadlines for this case’s proceedings. (ECF No. 12.) Under this order, plaintiff was to file a

19   motion for summary judgment on the administrative record by April 9, 2021. (Id.) The parties

20   were warned that any failure to follow the deadlines “may result in the imposition of monetary

21   and all other appropriate sanctions, including dismissal or an order of judgment.” (Id. at 1.) The

22   April 9 deadline has passed, and the docket shows plaintiff failed to file the summary judgment

23   motion or otherwise request more time to do so.

24          The court has considered whether this action should be dismissed at this juncture due to

25   plaintiff’s failure. However, in light of plaintiff’s pro se status and the court’s desire to resolve

26   the action on the merits, this order to show cause issues instead.

27          Accordingly, IT IS ORDERED that:

28                 1. Within 14 days of the date of this order, plaintiff shall show cause in writing why
                                                         1
     Case 2:20-cv-01440-TLN-KJN Document 14 Filed 04/15/21 Page 2 of 2


 1                  this action should not be dismissed with prejudice pursuant to Federal Rule of
 2                  Civil Procedure 41(b) due to plaintiff’s failure to comply with the court’s
 3                  scheduling order and failure to prosecute this case. Plaintiff may show cause
 4                  either by:
 5                      a. Filing a motion for summary judgment;
 6                      b. Indicating why the deadline was missed, alongside proposing new
 7                           deadlines (should plaintiff choose this option, the new deadlines must be
 8                           agreed upon by both plaintiff and defendant—thus requiring plaintiff to
 9                           contact defense counsel to confer on new deadlines); or
10                      c. Filing a notice of voluntary dismissal under Rule 41(a)(1)(A).
11               2. Failure to timely comply with the terms of this order will result in a
12                  recommendation that this action be dismissed with prejudice pursuant to Federal
13                  Rule of Civil Procedure 41(b); and
14               3. The Clerk of Court is directed to serve a copy of the court’s January 15, 2021
15                  order (ECF No. 12) on plaintiff.
16   Dated: April 15, 2021
17

18
     nome.1440
19

20

21

22

23

24

25

26

27

28
                                                        2
